UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1208


SUSAN E. PATTISHALL,

                    Plaintiff - Appellant,

             v.

VINTON G. CERF, computer scientist (retired); ROBERT E. KAHN, computer
scientist (retired),

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:18-cv-01396-LO-MSN)


Submitted: April 25, 2019                                         Decided: April 30, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Susan E. Pattishall, Appellant Pro Se. James Paul Menzies Miller, ODIN, FELDMAN &
PITTLEMAN, PC, Reston, Virginia; Jonathan Michael Baker, CROWELL & MORING
LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Susan E. Pattishall appeals the district court’s order dismissing her conversion

action as barred by the statute of limitations. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Pattishall v. Cerf, No. 1:18-cv-01396-LO-MSN (E.D. Va. filed Feb. 22, 2019 & entered

Feb. 25, 2019). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                           2